[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff has instituted this action to recover for personal injuries sustained as a result of an intentional assault of the plaintiff by the defendant. The defendant was defaulted for failure to appear and the matter proceeded as a hearing in damages.
The evidence established the plaintiff sustained an ecchymosis of her left eye and lower lip with no permanent injury. There was no report from the dentist to support the plaintiff's claim of a chipped tooth. CT Page 7666
The plaintiff also claimed lost earnings of $352.00 gross earnings per week from March 6 to May 2, 1989. However, there was no evidence presented from her employer to establish either her net earnings or the actual period of time she lost and therefore the burden of proof to establish her lost earnings had not been satisfied.
Based on the evidence presented and the nature of the injury sustained by the plaintiff, the court awards the medical bills of $321.00; lost earnings for two weeks in the amount of $600.00 and pain and suffering of $500.00 for the total sum of $1,421.00.
Because of the intentional nature of the defendant's action, the plaintiff is also awarded $1,000.00 punitive damage.
Therefore, judgment should enter for the plaintiff for the sum of $2,421.00.
HOWARD F. ZOARSKI, J.